 



Exhibit 10.14
FORM OF
OPTION ROLLOVER AGREEMENT
     OPTION ROLLOVER AGREEMENT dated as of the date indicated on Schedule I
hereto (this “Option Rollover Agreement”) between HCA Inc., a Delaware
corporation (the “Company”), and the individual listed on Schedule I hereto (the
“Management Stockholder”).
     WHEREAS, on July 24, 2006, the Company, Hercules Holding II, LLC, a
Delaware limited liability company (“Parent”) and Hercules Acquisition
Corporation, a Delaware corporation and a direct wholly owned subsidiary of
Parent (“Merger Sub”) entered into an Agreement and Plan of Merger (the “Merger
Agreement”), pursuant to which Merger Sub will merge with and into the Company
(the “Merger”) with the Company continuing as the surviving corporation;
     WHEREAS, the Management Stockholder currently holds options to acquire
shares of common stock, par value $0.01 per share, of the Company (“HCA
Options”), all of which shall become fully vested upon consummation of the
Merger, pursuant to one or more of the following plans: the Company’s 2005
Equity Incentive Plan, the Amended and Restated Columbia/HCA Healthcare
Corporation 1992 Stock and Incentive Plan, the Columbia/HCA Corporation 2000
Equity Incentive Plan, the HCA-Hospital Corporation of America Nonqualified
Initial Option Plan, and the Value Health, Inc. 1991 Stock Plan (the “HCA
Plans”), and has agreed, as of the effective time of the Merger, to retain
certain of such HCA Options (the “Rollover Options”) in lieu of receiving the
consideration specified in Section 3.3 of the Merger Agreement with respect to
such options, subject to the terms and conditions of this Option Rollover
Agreement; and
     WHEREAS, the Management Stockholder desires to make an investment in the
equity securities of the Company in connection with the Merger, and the Company
desires to allow the Management Stockholder to make such an investment.
     NOW THEREFORE, in consideration of the foregoing, and the covenants and
promises and representations set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged and
accepted, the parties hereto agree, subject to the Company’s acceptance of the
Management Stockholder’s execution of this Agreement, to the following:
          1. The Management Stockholder acknowledges that, in consideration of,
among other good and valuable consideration, the Management Stockholder’s
Agreement to make an investment in, the Company has offered the Management
Stockholder the opportunity to, among other good and valuable consideration,
satisfy such obligation to invest, in whole or in part, pursuant to the “roll
over” of certain of the HCA Options held by Management Stockholder (the
“Rollover”).
          2. The Management Stockholder further acknowledges and agrees that
from and after the effective time of the Merger:



--------------------------------------------------------------------------------



 



2

          (a) pursuant to the terms of the Merger Agreement and the HCA Plans,
any HCA Options, to the extent not exercised prior to the Merger and not
otherwise part of the Management Stockholder’s Option Rollover Opportunity (such
options being the “Cancelled Options”), will be cancelled immediately prior to
the effective time of the Merger and will thereafter represent only the right to
receive a cash payment equal to the number of shares of HCA Common Stock
underlying the options multiplied by the amount (if any) by which $51.00 exceeds
the per share option exercise price relating to such Cash Out Options, without
interest and less any applicable withholding taxes (the “Option Payment”), and
will no longer be exercisable for any securities of the Company, Parent or any
of their respective subsidiaries, successors or assigns, all in accordance with
the terms of the Merger Agreement; and
          (b) in accordance with the Merger Agreement and the HCA Plans, the
Management Stockholder shall have no right to receive payments in respect of any
Cancelled Options, the exercise price of which are equal to or greater than
$51.00 per share (i.e., the Management Stockholder’s “out of the money”
Options); and
          (c) subject to the payment of the Option Payment, all of the
Management Stockholder’s rights and claims in respect of the Cancelled Options
(including the Management Stockholder’s “out of the money” Options) shall
terminate in all respects; and
          (d) all of the Management Stockholder’s rights and claims in respect
of the Management Stockholder’s HCA Options that are (and solely to the extent)
permitted pursuant to this Agreement to become Rollover Options as of the
effective time of the Merger shall be limited to (i) the terms and conditions of
the agreements or instruments evidencing such awards following the Rollover and
the applicable HCA Plan governing such awards, to the extent amended by this
Agreement, and (ii) the terms and conditions of a Management Stockholder’s
Agreement, to be entered into by and between HCA Inc. and the undersigned
Management Stockholder effective as of the Closing Date (as defined in the
Merger Agreement), and a Sale Participation Agreement, to be entered into by and
between the Management Stockholder and Parent, effective as of the Closing Date.
          3. The Management Stockholder hereby represents and warrants to the
Company that the Management Stockholder is the sole (or joint with his or her
spouse) record and beneficial owner of the HCA Options and that the Management
Stockholder has not sold, transferred, conveyed, pledged or hypothecated any
interest in the HCA Options, and the Management Stockholder agrees not to take
any action that would cause the foregoing representations and warranties not to
be true as of the effective time of the Merger.
          4. The Management Stockholder agrees to retain, as Rollover Options,
HCA Options as set forth on Schedule I. However, no HCA Option with a Total
Rollover Value that is a negative number will be retained as a Rollover Option.
          5. The terms of the Rollover Options shall be amended, effective
immediately upon the Effective Time, to provide for the following:
          (a) each Rollover Option shall be hereby adjusted such that (i) the
exercise price per share of the common stock of the Company underlying each
Rollover Option will be



--------------------------------------------------------------------------------



 



3

$12.75 and (ii) the number of shares of common stock of the Company (“Common
Stock”) underlying each Rollover Option will be equal to the quotient obtained
by dividing (x) the excess, if any, of (A) the product of $51.00 and the number
of shares of Common Stock of underlying such Rollover Option immediately prior
to the adjustment, over (B) the aggregate exercise price of such Rollover Option
immediately prior to adjustment, by (y) $38.25, rounded down to the nearest
whole share. Notwithstanding the foregoing, the adjustment referenced herein
will not be made to any Rollover Option with respect to which doing so would
cause an increase in the ratio obtained by dividing the exercise price per share
of Common stock subject to such Rollover Option by $51.00. For illustrative
purposes only, a hypothetical application of this provision is attached hereto
as Schedule II.
          (b) to the extent that doing so would not serve to create duplicative
rights, each Rollover Option will be hereby amended to contain the following
terms:
               (i) in the event of the payment of an extraordinary dividend by
the Company to its Common Stock holders, then; first, the exercise price per
share of the Rollover Option shall be reduced by the amount of the dividend paid
per share of Common Stock, but only to the extent the board of directors of the
Company (or designated committee administering the equity plans of the Company)
determines it to be permitted under applicable tax laws; and, if such reduction
cannot be fully effected due to such tax laws, and it will not have adverse
consequences under applicable tax laws, second, the Company shall pay to the
Management Stockholder a cash payment, on a per share basis, equal to the
balance of the amount of the dividend not permitted to be applied to reduce the
exercise price per share of Rollover Option on the date of such dividend
payment; and
               (ii) each Rollover Option will be hereby amended to allow payment
of the exercise price and minimum withholding taxes due in connection with
exercise to be effected (in lieu of actual payment) by indication that the
Management Stockholder elects to have the number of shares of Common Stock that
would otherwise be issued to the Management Stockholder reduced by a number of
shares having an equivalent “Fair Market Value” (as defined in the Management
Stockholder’s Agreement) to the payments that would otherwise be required to be
made by Management Stockholder to the Company of such exercise price and taxes.
          6. For purposes of this Option Rollover Agreement, “Total Rollover
Value” shall mean, with respect to an HCA Option prior to adjustment pursuant to
Section 5 above, the excess of (a) the product of (i) $51.00 and (ii) the number
of shares of Common Stock subject to such option over (b) the aggregate exercise
price per share of such option.
          7. This Option Rollover Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
          8. This Option Rollover Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement, it being understood
that all parties need not sign the same counterpart.



--------------------------------------------------------------------------------



 



4

[Signatures on next page.]



--------------------------------------------------------------------------------



 



5

Schedule I
OPTION ROLLOVER ELECTION FORM
Name of Management Stockholder:
                                                            
Do you wish to “roll over” certain of your options to purchase shares of Common
Stock of the Company
which you currently hold for options to purchase shares of common stock in the
Surviving Corporation pursuant to the Option Rollover Agreement? Please note
that you may not rollover a portion of a given grant. Only whole grants may be
rolled over.
     o Yes o No
     If yes, please select either A or B below:

  A.   o I, Management Stockholder, agree to rollover ALL of the HCA Options (as
defined in the Option Rollover Agreement).     B.   o I, Management Stockholder,
agree to rollover each HCA Option identified in the chart below that I have
designated by checking the box in the far right column:

                                  Please check the         Number of Shares of  
    box to the right of         Common Stock of HCA       each HCA Option      
  subject to the   Exercise Price Per   that you wish to Date of Option Grant  
Expiration Date   Grant   Share   rollover  
 
              o
 
              o
 
              o
 
              o
 
              o
 
              o
 
              o
 
              o
 
              o
 
              o
 
              o
 
              o
 
              o
 
              o
 
              o



--------------------------------------------------------------------------------



 



6

Executed this                      day of November, 2006 by:
                                        
Management Stockholder



--------------------------------------------------------------------------------



 



7

Accepted this                      day of November, 2006 by:
HCA Inc.

         
By:
       
 
 
 
Name:    
 
  Title:    



--------------------------------------------------------------------------------



 



8

Schedule II
HYPOTHETICAL APPLICATION
     The following example application of the conversion provisions of the
Option Rollover Agreement is included for illustrative purposes only:
Example:
Assume that Joe holds an HCA Option to purchase 100 shares of HCA common stock
with an exercise price of $30 per share. Joe’s HCA Option has an intrinsic value
of $2,100 (($51.00 — $30.00) x 100). Joe duly executes and the Company accepts
an Option Rollover Agreement in which Joe agrees to roll over all of his HCA
Option as a Rollover Option. Joe’s Rollover Option resulting from adjustment of
his HCA Option will have an exercise price per share of $12.75. The number of
shares of common stock of the Company acquirable on exercise of Joe’s Rollover
Option will be 54 shares ($2,100 / ($38.25), rounded down to the nearest whole
share). Joe’s Rollover Option has an intrinsic value of $2,065.50 (($51.00 —
$12.75) x 54).

 